UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09561 CENTURY CAPITAL MANAGEMENT TRUST (Exact name of Registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen E. Kane c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: 10/31 Date of reporting period: 07/31/2011 Item 1. Schedule of Investments CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2011 (Unaudited) Shares Value COMMON STOCK - 97.2% Consumer Discretionary - 11.4% Auto Components - 1.0% China Zenix Auto International Ltd. ADR* $ 1,180,000 Modine Manufacturing Co.* Specialty Retail - 8.9% DSW, Inc. Class A* Express, Inc. Monro Muffler Brake, Inc. Select Comfort Corp.* Teavana Holdings, Inc.* The Men's Wearhouse, Inc. West Marine, Inc.* Textiles, Apparel & Luxury Goods - 1.5% G-III Apparel Group Ltd.* Energy - 7.2% Energy Equipment & Services - 3.4% Core Laboratories NV Pioneer Drilling Co.* Oil, Gas & Consumable Fuels - 3.8% Berry Petroleum Co. Class A Carrizo Oil & Gas, Inc.* Financials - 10.8% Capital Markets - 7.7% Cohen & Steers, Inc. Evercore Partners, Inc. Class A HFF, Inc. Class A* Commercial Banks - 3.1% Bank of the Ozarks, Inc. Signature Bank* Health Care - 19.7% Biotechnology - 1.1% NPS Pharmaceuticals, Inc.* Health Care Providers & Services - 6.8% Brookdale Senior Living, Inc.* Healthspring, Inc.* IPC The Hospitalist Co., Inc.* Health Care Technology - 4.1% Quality Systems, Inc. SXC Health Solutions Corp.* Life Sciences Tools & Services - 4.0% Bruker Corp.* WuXi PharmaTech (Cayman), Inc. ADR* Pharmaceuticals - 3.7% Jazz Pharmaceuticals, Inc.* Par Pharmaceutical Cos., Inc.* Industrials - 16.7% Commercial Services & Supplies - 1.4% Interface, Inc. Class A Electrical Equipment - 5.6% General Cable Corp.* II-VI, Inc.* Polypore International, Inc.* Woodward, Inc. Machinery - 4.2% Chart Industries, Inc.* Sun Hydraulics Corp. Titan International, Inc. Trading Companies & Distributors - 5.5% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.* CAI International, Inc.* H&E Equipment Services, Inc.* Information Technology - 25.0% Communications Equipment - 1.5% Radware Ltd.* Internet Software & Services - 9.9% j2 Global Communications, Inc.* Liquidity Services, Inc.* LogMeIn, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JULY 31, 2011 (Unaudited) Shares Value Information Technology (Continued) Internet Software & Services (Continued) RightNow Technologies, Inc.* $ 9,055,192 Vocus, Inc.* IT Services - 3.6% Echo Global Logistics, Inc.* Online Resources Corp.* Sapient Corp.* Semiconductors & Semiconductor Equipment - 3.3% Hittite Microwave Corp.* Power Integrations, Inc. Software - 6.7% CommVault Systems, Inc.* Informatica Corp.* MICROS Systems, Inc.* Pegasystems, Inc. QLIK Technologies, Inc.* Solarwinds, Inc.* Materials - 4.5% Chemicals - 2.1% Balchem Corp. Metals & Mining - 2.4% Schnitzer Steel Industries, Inc. Class A Telecommunication Services - 1.9% Diversified Telecommunication Services - 1.9% Cbeyond, Inc.* Cogent Communications Group, Inc.* Total Investment in Common Stocks - 97.2% (Identified cost, $303,590,316) Short-Term Investment - 5.4% State Street Institutional U.S. Government Money Market Fund (Identified cost, $21,869,646) Total Investments - 102.6% (Identified cost, $325,459,962)+ Liabilities in Excess of Other Assets - (2.6)% Net Assets - 100% $ 405,533,875 * Non-income producing security ADR American Depository Receipt + Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ 101,617,076 Gross unrealized depreciation Net unrealized appreciation $ 90,559,384 See notes to financial statements. CENTURY FUNDS CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2011 (Unaudited) Shares Value COMMON STOCK - 97.7% Consumer Discretionary - 15.6% Household Durables - 4.4% Tempur-Pedic International, Inc.* $ 8,183,936 Internet & Catalog Retail - 1.3% Amazon.com, Inc.* Media - 4.0% CBS Corp. Class B Specialty Retail - 5.9% O'Reilly Automotive, Inc.* Tiffany & Co. Consumer Staples - 5.6% Food & Staples Retailing - 5.6% Costco Wholesale Corp. Walgreen Co. Energy - 12.6% Energy Equipment & Services - 5.4% Helmerich & Payne, Inc. Schlumberger Ltd. Oil, Gas & Consumable Fuels - 7.2% Apache Corp. Chevron Corp. Exxon Mobil Corp. Financials - 4.5% Commercial Banks - 1.5% CIT Group, Inc.* Insurance - 3.0% 4 Berkshire Hathaway, Inc. Class A* Prudential Financial, Inc. Health Care - 10.8% Biotechnology - 3.7% Alexion Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 2.8% CareFusion Corp.* Health Care Providers & Services - 4.3% Cardinal Health, Inc. Express Scripts, Inc.* Industrials - 14.8% Aerospace & Defense - 2.0% Goodrich Corp. Construction & Engineering - 3.4% Chicago Bridge & Iron Co. NV Electrical Equipment - 1.1% Cooper Industries PLC Machinery - 4.8% Deere & Co. Illinois Tool Works, Inc. Timken Co. Road & Rail - 2.6% CSX Corp. Trading Companies & Distributors - 0.9% Fastenal Co. Information Technology - 28.3% Communications Equipment - 5.7% F5 Networks, Inc.* QUALCOMM, Inc. Computers & Peripherals - 8.1% Apple, Inc.* EMC Corp.* Internet Software & Services - 2.7% Google, Inc. Class A* IT Services - 6.0% Cognizant Technology Solutions Corp. Class A* MasterCard, Inc. Class A Software - 5.8% Adobe Systems, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JULY 31, 2011 (Unaudited) Shares Value Information Technology (Continued) Software (Continued) 204,000 Oracle Corp. Materials - 3.1% Chemicals - 3.1% 146,700 LyondellBasell Industries NV Class A Telecommunication Services - 2.4% Wireless Telecommunication Services - 2.4% 104,050 NII Holdings, Inc.* Total Investment in Common Stocks - 97.7% (Identified cost, $135,585,896) Short-Term Investment - 2.4% 4,489,771 State Street Institutional U.S. Government Money Market Fund (Identified cost, $4,489,771) Total Investments - 100.1% (Identified cost, $140,075,667)+ Liabilities in Excess of Other Assets - (0.1)% Net Assets - 100% $ 186,445,878 * Non-income producing security + Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ 50,093,877 Gross unrealized depreciation Net unrealized appreciation $ 46,572,505 See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2011 (Unaudited) Shares Value COMMON STOCK - 94.0% Consumer Discretionary - 20.4% Hotels, Restaurants & Leisure - 4.0% Buffalo Wild Wings, Inc.* $ 146,119 Texas Roadhouse, Inc. Household Durables - 4.4% Tempur-Pedic International, Inc.* Tupperware Brands Corp. Multiline Retail - 2.0% Dollar Tree, Inc.* Specialty Retail - 6.4% Chico's FAS, Inc. DSW, Inc. Class A* O'Reilly Automotive, Inc.* 50 Teavana Holdings, Inc.* Textiles, Apparel & Luxury Goods - 3.6% Crocs, Inc.* lululemon Athletica, Inc.* Consumer Staples - 5.9% Food & Staples Retailing - 2.1% United Natural Foods, Inc.* Food Products - 1.8% Diamond Foods, Inc. Personal Products - 2.0% Herbalife Ltd. Energy - 4.2% Energy Equipment & Services - 2.1% Dril-Quip, Inc.* Oil, Gas & Consumable Fuels - 2.1% Whiting Petroleum Corp.* Financials - 5.9% Commercial Banks - 2.2% SVB Financial Group* Diversified Financial Services - 2.0% Moody's Corp. Real Estate Investment Trusts (REITs) - 1.7% Essex Property Trust, Inc. 119,306 Health Care - 20.7% Biotechnology - 2.2% Alexion Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 7.9% CareFusion Corp.* Cyberonics, Inc.* Sirona Dental Systems, Inc.* The Cooper Cos., Inc. Health Care Providers & Services - 5.7% Catalyst Health Solutions, Inc.* Coventry Health Care, Inc.* MWI Veterinary Supply, Inc.* Life Sciences Tools & Services - 2.0% Covance, Inc.* Pharmaceuticals - 2.9% Par Pharmaceutical Cos., Inc.* Salix Pharmaceuticals Ltd.* Industrials - 15.7% Aerospace & Defense - 2.1% BE Aerospace, Inc.* Commercial Services & Supplies - 1.3% Interface, Inc. Class A Electrical Equipment - 3.9% Roper Industries, Inc. Sensata Technologies Holding NV* Machinery - 6.3% AGCO Corp.* Chart Industries, Inc.* Kennametal, Inc. Nordson Corp. Road & Rail - 2.1% Kansas City Southern* See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JULY 31, 2011 (Unaudited) Shares Value Information Technology - 15.9% Communications Equipment - 1.9% F5 Networks, Inc.* $ 140,220 Electronic Equipment & Instruments - 1.0% Rofin-Sinar Technologies, Inc.* Internet Software & Services - 1.3% LogMeIn, Inc.* IT Services - 4.1% Cardtronics, Inc.* Syntel, Inc. VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment - 1.4% Netlogic Microsystems, Inc.* Power Integrations, Inc. Software - 6.2% ANSYS, Inc.* Pegasystems, Inc. QLIK Technologies, Inc.* Solarwinds, Inc.* Materials - 2.1% Chemicals - 2.1% Intrepid Potash, Inc.* Telecommunication Services - 3.2% Diversified Telecommunication Services - 1.2% AboveNet, Inc. Wireless Telecommunication Services - 2.0% NII Holdings, Inc.* Total Investment in Common Stocks - 94.0% (Identified cost, $6,456,526) Short-Term Investment - 5.4% State Street Institutional U.S. Government Money Market Fund (Identified cost, $388,379) Total Investments - 99.4% (Identified cost, $6,844,905)+ Other Assets in Excess of Liabilities - 0.6% Net Assets - 100% $ 7,236,095 * Non-income producing security ADR American Depositary Receipt + Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ 528,957 Gross unrealized depreciation Net unrealized appreciation $ 349,966 See notes to financial statements. CENTURY FUNDS Note 1. Security Valuations Equity securities are valued at the last reported sale price or official closing price on the primary exchange or market on which they are traded, as reported by an independent pricing service.If no sale price or official closing price is reported, market value is generally determined based on quotes or closing prices obtained from a quotation reporting system, established market maker, or reputable pricing service. For unlisted securities and for exchange-listed securities for which there are no reported sales or official closing prices, market value is generally determined using closing bid prices. Short-term obligations, maturing in 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value each business day. Fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.The hierarchy of inputs that are used in determining the fair value of the Fund’s investments is summarized below: · Level 1 –quoted prices in active markets for identical investments · Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Funds’ own assumptions indetermining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used in valuing the Funds’ assets carried at fair value: Fund Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Century Shares Trust Common Stock* $ $
